   Case 2:19-mj-00263-DEM Document 1 Filed 05/10/19 Page 1 of 2 PageID# 1


                                                                      FILED
                   IN THE UNITED STATES DISTRICT COukT
                                                           I
                                                                    MAY 1 0 2019
                   FOR THE EASTERN DISTRICT OF VIRGIlllA
                                 NORFOLK DIVISION          j   CLERK U.S. DISTRICT COURT
                                                                     NORFOLK. VA
UNITED STATES OF AMERICA


      V.                                   Case No. 2."
                                           Court Date:    Juffe 13, 2019
DUSTIN P. WHITAKER



                             CRIMINAL INFORMATION


                                     COUNT ONE
                  (Misdemeanor)-Violation Notice No. 7253253

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about April 29, 2019, at Joint Expeditionary Base Little

Creek, Virginia Beach, Virginia, on lands acquired for the use of the United

States and within the special maritime and territorial jurisdiction thereof,

in the Eastern District of Virginia, the defendant, DUSTIN P. WHITAKER, did

unlawfully carry in his vehicle a handgun hidden from common observation and

within reach of the defendant.


     (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Section 18.2-308.)

                                    COUNT TWO
                                   (Misdemeanor)

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about April 29, 2019, at Joint Expeditionary Base Little

Creek, Virginia Beach, Virginia, in the Eastern District of Virginia, the

defendant, DUSTIN P. WHITAKER, did willfully violate a defense property

security regulation: Chief of Naval Operations Instruction 5530.14E, to wit:

Transporting and introducing a firearm onboard a United States Navy

installation without proper authorization.

      (In violation of Title 50, United States Code, Section 797 and Chief of
Naval Operations Instruction 5530.14E).
   Case 2:19-mj-00263-DEM Document 1 Filed 05/10/19 Page 2 of 2 PageID# 2



                                    COUNT THREE
                               (Petty Offense)

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about April 29, 2019, at Joint Expeditionary Base Little

Creek, Virginia Beach, Virginia, in and on federal property in the Eastern

District of Virginia, the defendant, DUSTIN P. WHITAKER, did fail to comply

with official signs of a prohibitory, regulatory, or directory nature.

      (In violation of Title 41, Code of Federal Regulations, Section 102-
74.385)

                                      Respectfully submitted,

                                      G. Zachary Terwilliger
                                      United States Attorney


                              By:                 CX
                                      ^ames T. Cole
                                      jpecial Assistant U.S. Attorney
                                      Office of the U.S. Attorney
                                      101 West Main Street, Suite 8000
                                      Norfolk, VA 23510
                                      Ph: (757) 441-6712
                                      Fax:(757) 441-3205
                                      James.ColeOusdoj.qov




                            CERTIFICATE OF MAILING


      I hereby certify that on the date indicated below, I caused a true and
correct copy of the foregoing Criminal Information to be mailed, postage
prepaid, to the defendant in the above-styled case.


                                     X Cx
                              fames T. Cole
                             ^Special Assistant U.S. Attorney
                             Office of the U.S. Attorney
                             101 West Main Street, Suite 8000
                             Norfolk, VA 23510
                             Ph: (757) 441-6712
                             Fax:(757) 441-3205
                             James.ColeGusdoj.gov




                              1
                             Date
